Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated February 1, 2021 is acknowledged.
Claims 1-3 and 5-9 are pending.
Claims 4 and 10-15 are cancelled.
Claims 1-3 and 5-9 are currently amended.
Claim 9 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-3 and 5-8 as filed on February 1, 2021 are under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim rejections under 35 USC 112(a) are withdrawn, all previous claim rejections under 35 USC 112(b) are withdrawn and all previous claim rejections under 35 USC 103 are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a range” should recite “the range”.  Appropriate correction is required.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. 
Claim 1 as currently amended recites a total weight of 300 mg or less.  Applicant’s remarks reference at least paragraphs [0059]-[0060] and [0084]-[0088] of the specification in support for the amendment.  Although the specifications of record do not have paragraph numbers, it is presumed that Applicant intended to reference the exemplary tablet formulations of Tables 9 and 11 (pages 17-19).  While the exemplary 150 mg saxagliptin tablets and the 

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ubeda Perez et al. (US 2010/0297031, published November 25, 2010) in view of Turkyilmaz et al. ‘242 (EP 2,848,242, published March 18, 2015); Eisenreich (US 2010/0209506, published August 19, 2010, of record); and Micka et al. (US 2016/0000703, published January 7, 2016, filed July 1, 2015 and claiming priority to July 3, 2014).
	Ubeda Perez teach orodispersible tablets which disintegrate quickly in less than 15 seconds in the cavity of the mouth (title; abstract; claims), as required by instant claim 8.
	The tablets comprise up to 15 wt% calcium silicate, at least 50 wt% diluent, at least a disintegrant and at least an active agent; the tablets can further comprise an effervescent component (acid-base couple) (abstract; paragraphs [0025]-[0030]; claims 1, 14).  Diluents include inter alia saccharides and inorganic compounds such as carbonates of calcium (paragraph [0042]).  Disintegrants include inter alia starches (paragraph [0043]).  Actives include pharmaceutical ingredients inclusive of anti-diabetic agents (paragraph [0045]; claim 11).  The amount of active is an effective amount (paragraphs [0051]-[0052]; claim 16).  The effervescent component is a mixture comprising a CO2 donor including (bi)carbonates such as sodium (bi)carbonate and potassium (bi)carbonate and an organic acid such as citric, malic, tartaric, adipic and fumaric (paragraph [0052]), as required by instant claims 3 and 5.

	Ubeda Perez do not teach a DPP-IV inhibitor and a sodium content of 1 to 10 mg as required by claim 1.
	Ubeda Perez do not teach the DPP-IV inhibitor is selected from the group inclusive of linagliptin as required by claim 2.
	Ubeda Perez do not teach the molar ratio acid:base of 1:6 to 3:1 as required by claim 6.
	Ubeda Perez do not teach the molar ratio acid:base of 1:2.5 to 1:3.5 as required by claim 7.
These deficiencies are made up for in the teachings of Turkyilmaz ‘242, Eisenreich and Micka.
Turkyilmaz ‘242 teach orally disintegrating formulations comprising linagliptin; linagliptin is used for diabetes and is a xanthine based dpp-4 inhibitor (title; abstract; paragraphs [0001]-[0002]; claims), as required by instant claim 2.  The formulations comprise one or more excipients inclusive of super disintegrants, diluents, acidifying agents and alkalizing agents (abstract; paragraphs [0014], [0016] and [0019]-[0021]; claim 2).  Acidifying agents include tartaric acid and citric acid (paragraph [0032]).  Alkalizing agents include sodium (bi)carbonate (paragraph [0033]).  The formulations may comprise 5 to 60 wt% tartaric acid or citric acid and 5 to 60 wt% sodium bicarbonate (paragraphs [0040] and [0042]; claims 11 and 12).
	Eisenreich teaches formulations of linagliptin; the therapeutically effective amount of linagliptin ranges from 0.1 to 100 mg, preferred dosages are for example 0.5, 1, 2.5, 5 or 10 mg (title; abstract; paragraphs [0097], [0178] and [0201]; claims 1 and 12).  
Micka teach compositions that provide immediate release of active ingredients inclusive of antidiabetic agents comprising an effervescent system comprising an acid component and a base component (title; abstract; paragraphs [0025]-[0030] and [0035]; claims).  The acid component may be an organic acid such as tartaric acid (paragraph [0026]).  The base component may be a (bi)carbonate such as calcium, potassium and sodium (bi)carbonates (paragraph [0028]).  The mole ratio acid:base may range from about 1:0.2 to about 1:5, for example, the ratio may be about 1:3; the mole ratio varies depend upon the identity of the acid and base (paragraph [0029]), as required by instant claims 6 and 7.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute linagliptin as taught by Turkyilmaz ‘242 for the active agent of the orodispersible tablet of Ubeda Perez because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because the active agent of Ubeda Perez may be a pharmaceutical inclusive of an anti-diabetic agent and linagliptin is a species falling within this genus.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linagliptin tablet of Ubeda Perez in view of Turkyilmaz ‘242 would comprise 0.1 to 100 mg, preferably 0.5, 1, 2.5, 5 or 10 mg linagliptin as taught by Eisenreich because this is the therapeutically effective amount of linagliptin.  There would be a reasonable expectation of success because the active agent of Ubeda Perez may be present in an effective amount and because the exemplary tablets of Ubeda Perez comprise about 5 or 10 mg of an active and a total weight of 75 mg.

Regarding claims 6 and 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the effervescent component of the tablets of Ubeda Perez in view of Turkyilmaz ‘242 and Eisenreich to comprise the acid and the base in a molar ratio from about 1:0.2 to about 1:5, for example, about 1:3 as taught by Micka because these relative amounts yield an effervescent system.  There would be a reasonable expectation of success because Ubeda Perez do not delimit the relative amounts of the CO2 donor and the acid of the effervescent component and because Ubeda Perez embrace the same effervescent species as Micka.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant's arguments have been considered but are moot in light of the new grounds of rejection necessitated by amendment.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Solomonovich et al. (US 2013/0189358) teach saxagliptin formulations (title; abstract; Examples; claims).
	Cifter et al. (EP 2,550,957) teach effervescent formulations of vildagliptin comprising an acid and a carbonate (title; abstract; claims).
	Bilgic (WO 2013/115745) teaches effervescent formulations used in the treatment of diabetes which may comprise dpp-4 inhibitors such as sitagliptin (title; abstract; page 1, 1st paragraph; page 4, 2nd full paragraph; Examples; claims).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633